IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            July 20, 2009

                                     No. 09-60009                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARVIN CLYDE MAGEE, JR.,

                                                   Plaintiff - Appellant
v.

UNITED STATES OF AMERICA, acting through the Farm Service Agency,

                                                   Defendant - Appellee




                 Appeal from the United States District Court for
                       the Southern District of Mississippi
                             USDC No. 3:06-CV-541


Before JOLLY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
                                              I.
       In September 1999, Marvin Clyde Magee conveyed his 670-acre farm,
located in Smith County, Mississippi, to the Farm Service Agency (“FSA”) in
satisfaction of a $686,349 debt. In 2000, Mr. Magee entered into a five-year
agreement to lease back the property from the FSA. Under the lease agreement,
he had the option to purchase the property at the end of the five-year term for


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 09-60009

a price that, in accord with FSA regulations, would be determined by an
independent appraisal.
      In 2004, Mr. Magee expressed his intention to exercise the purchase
option, and a Mississippi State Certified Appraiser appraised the property at
$899,000.    The FSA’s Review Appraiser confirmed the appraisal after
determining that it satisfied the Uniform Standards of Professional Appraisal
Practice (“USPAP”). See 7 C.F.R. § 761.7 (requiring that agency appraisals
comply with the standards contained in the USPAP).
      Contending that the appraisal was inflated, Mr. Magee took an
administrative appeal to the National Appeals Division (“NAD”) of the United
States Department of Agriculture. A hearing was then held in which he argued
that the comparable sales relied upon by the appraiser were not the best
available. He also argued that the timber on the property was valued too high
and that some of the appraiser’s calculations were incorrect. The Hearing
Officer affirmed the appraisal. Mr. Magee then exercised his right to a review
by the Director of the NAD. See 7 C.F.R. § 11.9. The Director affirmed the
Hearing Officer’s determination.
      Mr. Magee then filed an action in federal court seeking review of the
appraisal, but shortly thereafter he requested that it be dismissed without
prejudice.   He filed a second action, the one underlying this appeal, in
Mississippi state court. In the caption of his complaint, he listed George W.
Bush and the United States Government as defendants.             The complaint
implicated all branches of the federal government and several previous
presidential administrations. All, he asserted, had conspired to defraud him of
his God-given right to life, liberty, and the pursuit of happiness. The executive
branch, he claimed, had failed to keep food prices stable and neglected its duty
to keep farmers, like himself, financially strong. The United States Congress,
he argued, aided this fraud by subsidizing mega-farms. Finally, he asserted that

                                       2
                                 No. 09-60009

the federal judiciary, unduly influenced by the University of Chicago Law
School, had been willing accomplices in this injustice. For these wrongs, he
sought $2,376,292 in damages and an injunction preventing the sale of the farm.
      The FSA removed the action to the United States District Court for the
Southern District of Mississippi. The FSA then filed a motion seeking dismissal
or, in the alternative, summary judgment. The court granted the FSA’s motion
for summary judgment. Mr. Magee now appeals.
                                       II.
      The first of his two claims sought review of the agency’s appraisal. When
federal courts review an FSA determination, we are required to apply a standard
that gives great deference to that agency’s ruling; we can set aside an FSA
determination only if it acted in an arbitrary or capricious manner, or not in
accord with the law. Kinder Canal Co. v. Johanns, 493 F.3d 543, 547 (5th Cir.
2007) (citing the Administrative Procedure Act, 5 U.S.C. § 701 et seq.).
      Mr. Magee bore the burden of proving that the $899,000 appraisal was
erroneous, see 7 C.F.R. § 11.8(e), yet he has offered nothing that indicates that
the appraisal must be disregarded. We, like the district court, must conclude
therefore that he has failed to show the courts that the FSA’s decision was
arbitrary or capricious.
      The second claim is based upon various policies of the federal government,
which he asserts depressed his farm income. Had it not been for these policies,
he argues, he would have earned over two million dollars more than he actually
did. Here is a list of some of the policies and events that he blames for his
revenue shortfall: (1) a grain embargo placed by the United States in 1980; (2)
the entrance of millions of illegal aliens into the United States; (3) the North
American Free Trade Agreement; (4) the failure of the United States
government to adequately enforce antitrust statutes; and (5) the failure of the
Secretary of Agriculture to maintain market conditions favorable to farmers.

                                       3
                                No. 09-60009

     Mr. Magee’s claim for damages, based on policies of the government that
only have broad general applicability, has no merit. We therefore affirm the
district court’s grant of summary judgment.
                                     III.
     For the above reasons, the judgment of the district court is
                                                                    AFFIRMED.




                                      4